Citation Nr: 1002082	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right scapula disability.  

5.  Entitlement to service connection for chest pain.  

6.  Entitlement to service connection for bronchitis.  

7.  Entitlement to service connection for influenza with 
headaches.  

8.  Entitlement to service connection for a low back 
disability.  

9.  Entitlement to service connection for vertigo.  

10.  Entitlement to service connection for nosebleed.  

11.  Entitlement to service connection for esophoria.  

12.  Entitlement to service connection for residuals of a 
foreign object in the eye.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to 
December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September2005 and August 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In the 
September 2005 rating decision the RO denied service 
connection for bronchitis and chest pain.  In the August 2007 
rating decision, the RO denied service connection for 
influenza with headaches, low back pain, vertigo, nosebleed, 
esopharia, and residuals of a foreign object in the eye, and 
declined to reopen previously denied claims for entitlement 
to service connection for heart disease, right shoulder pain, 
right scapula condition, and hypertension.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  

As this appeal contains a claim to reopen a previously denied 
claim for heart disease, and the Veteran has been diagnosed 
as suffering from ischemic heart disease, the Board must stay 
action on that matter in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in an 
October 2004 rating decision and the Veteran did not timely 
perfect an appeal to the Board.  

2.  Evidence added to the record since the October 2004 
rating decision, in which the RO denied service connection 
for hypertension, does not raise a reasonable possibility of 
substantiating a claim for service connection for 
hypertension.  

3.  The RO denied service connection for a right shoulder 
pain and a right scapula condition in September and October 
2005 rating decisions; the Veteran did not timely initiate an 
appeal.  

4.  Evidence added to the record after the September and 
October 2005 rating decisions does not raise a reasonable 
possibility of substantiating the claims for service 
connection for a right shoulder or right scapula disability.  

5.  The Veteran has not had influenza with headaches, a low 
back disability, esophoria, nosebleed, or residuals of a 
foreign object of the eye at any time since he filed his 
claim for service connection for these conditions.  

6.  The Veteran's vertigo and bronchitis, which has been 
diagnosed since he filed his claim for service connection, 
did not have onset during his active service and are not 
etiologically related to his active service.  

7.  Any current chest pain suffered by the Veteran is not 
related to an injury or disease that had onset during the 
Veteran's active service.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision in which the RO denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  The September and October 2005 rating decisions in which 
the RO denied service connection for right shoulder pain and 
a right scapula condition are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

3.  New and material evidence having not been submitted since 
the October 2004 rating decision the criteria to reopen the 
claim for service connection for hypertension have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

4.  New and material evidence having not been submitted since 
the September and October 2005 rating decisions, the criteria 
to reopen claims for service connection for right shoulder 
pain and a right scapula condition have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The criteria have not been met for service connection for 
vertigo, bronchitis, influenza with headaches, a low back 
disability, residuals of a foreign object in the eye, 
esophoria, nosebleed, or disability manifested chest pain.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); § 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such 
disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostrate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. 
§ 3.309(e) (2009).  

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases 
subject to presumptive service connection due to exposure to 
an herbicide agent, service connection may be established by 
proof that the claimed disability was actually caused by 
exposure to an herbicide agent during service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The first element listed above, the existence of a present 
disability, is met only if the disability is shown at the 
time of the claim or during the pendency of the claim, even 
if the disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  A condition present 
only at some time in the distant past does not satisfy this 
element.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  
In the absence of a showing of a present claimed disability, 
service connection is not established.  Id.; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Several of the issues on appeal involve claims which the RO 
denied prior to the current claims.  Generally, a claim which 
has been denied in an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the Veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO; the Veteran 
must timely express disagreement with the decision and a 
desire for appellant review; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision to the Veteran; and finally the Veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  The RO may close the case for 
failure to respond after receipt of the statement of the 
case.  38 U.S.C.A. § 7105(d)(3).  

The exception to this rule of not reviewing the merits of a 
finally denied claim is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 is 
38 C.F.R. § 3.156.  Subsection (a) of that regulation 
provides that a claimant many reopen a finally adjudicated 
claim by submitting new and material evidence.  That 
subsection also defines "new and material evidence" as 
evidence not previously submitted to agency decision makers 
which is neither cumulative nor redundant, and which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Subsection (b) of 38 C.F.R. § 3.156 provides that if new and 
material evidence is received prior to the expiration of the 
appeal period, or, if the decision has been timely appealed, 
prior to the issuance of a Board decision, that evidence will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the claims 
period.  38 C.F.R. § 3.156(b).  

Right shoulder and right scapula claims

In September 2005 and again in October 2005, the RO issued 
rating decisions in which it denied service connection for 
right shoulder pain and a right scapular condition because 
the evidence did not show that the Veteran had disability of 
his right shoulder or right scapula.  The RO informed him of 
those decisions and of his appellate rights that same month 
that each decision was issued.  The Veteran did not initiate 
an appeal of either decision within one year of the 
corresponding notification so the decisions became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In February 2007, the Veteran submitted a writing in which he 
again requested service connection for various claimed 
disabilities.  He included a list of most, if not all, 
symptoms and conditions for which he had been treated during 
active service along with the dates of such treatment.  Two 
of the items on that list were "Right shoulder pain" and 
"Right scapula and experience pain upon breathing and 
lifting heavy objects."  The RO interpreted this as a 
request to reopen his previously denied claim for service 
connection for the same conditions.  New and material 
evidence is required to reopen the claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Evidence of record at the time of the September and October 
2005 rating decisions included the Veteran's service 
treatment records and several items of private medical 
evidence.  The service treatment records document that the 
Veteran complained of pain of his right shoulder and scapula 
in August 1963 and July 1964.  Private treatment records 
submitted by the Veteran prior to September 2005 make no 
mention of the Veteran's right shoulder or scapula.  

Nor does evidence received for the first time after the 
September or October 2005 decisions refer to the Veteran's 
right shoulder or right scapula.  An August 2005 note from 
"J.M.C.E.", M.D. states that the Veteran was found to have 
arthritis, but of his right foot.  This is not evidence of a 
disability of his right shoulder or scapula.  

Because none of the evidence added to the record since the 
last final denial of service connection for right scapula and 
right shoulder disabilities goes to the reason that the claim 
was previously denied, the new evidence does not raise a 
reasonable possibility of substantiating these claims.  As 
such the claims are not reopened.  

Hypertension claim  

In October 2004 the RO denied service connection for 
hypertension and informed the Veteran of the decision and of 
his appellate rights.  The Veteran initiated an appeal of 
that decision, the RO issued a statement of the case, the 
Veteran failed to timely perfect his appeal to the Board, and 
the RO closed the appeal.  The RO's denial of service 
connection for hypertension in the October 2004 rating 
decision thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  New and material evidence is required in order to 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The basis for the denial of service connection for 
hypertension was that there was no showing of hypertension 
during the Veteran's active service or within one year of 
separation from active service.  

Evidence of record at the time of the October 2004 decision 
included service treatment records and a 2004 note from 
"J.M.C.S.", M.D. stating that the Veteran had knee 
arthritis and hypertension, and a note on a prescription pad 
sheet of "J.M.C.E." M.D. dated in August 2005, and 
providing that the Veteran had been under her care for 
swelling of his right foot since 2005 and that the impression 
was osteoarthritis and concomitant hypertension.  

On September 21, 2005 the RO received additional evidence and 
a letter in which the Veteran stated as follows:

This is in reference to my claim for 
service connection to my claim for 
service connection of diseases incurred 
and aggravated in line of duty.  The 
record show that my heart diseases has 
been diagnosed and treated while I am in 
active duty.  Whereas, record also show 
that I have in-land, in-water and 
offshore water active services during 
Vietnam war.  Therefore I request that my 
diseases caused by herbicides exposure be 
evaluated as my service connection.  

In January 2007, the RO received from the Veteran a letter 
and 4 pages of VA FORM 10-9009, AGENT ORANGE REGISTRY CODE 
SHEET.  The form 10-9009 was not signed by anyone and is 
clearly simply a continuation of the Veteran's letter.  He 
listed a number of conditions, including hypertension, and 
contended that these diseases were caused by exposure to the 
herbicide "Agent Orange" during his active service.  

In February 2007, the RO received a letter in which the 
Veteran claimed service connection for diseases incurred in 
the line of duty.  He submitted evidence of current 
hypertension with this claim, including a certification 
signed by "E.M.E.", M.D. stating that the Veteran was 
examined/treated for hypertension in 2005.  The RO determined 
that the Veteran's submission of February 2007 was a claim to 
reopen his previously denied claims for service connection 
for hypertension.  

Evidence received since the October 2004 decision includes of 
copies of service treatment records that were already of 
record at prior to that decision and evidence from private 
medical practitioners which was not of record in October 
2004.  The service treatment records submitted after October 
2004 are not new evidence.  As to the private treatment 
records, these records merely establish hypertension many 
years after service but provide no evidence of hypertension 
during the Veteran's service or within one year of separation 
from service.  

There are two aspects of law applicable to the Veteran's 
assertion that his hypertension are to be service connected 
based on exposure to agent orange during service.  First, his 
assertion that service connection is warranted based on 
exposure to Agent Orange during service does not create a new 
claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (2008) 
(explaining that a new theory of causation for the same 
disease for which service connection was previously denied 
cannot be the basis of a new claim).  Second, hypertension is 
not a disease for which the presumptive service connection 
based on exposure to Agent Orange applies.  There has been no 
evidence added to the record showing direct causation of the 
Veteran's hypertension from exposure to Agent Orange.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As new and material evidence has not been submitted, the 
claim for service connection for hypertension is not 
reopened.  

Remaining claims

The Veteran's claims for service connection for influenza 
with headaches, a low back disability, nosebleed, esophoria, 
and residuals of foreign object in right eye must be denied 
because there is no either no evidence that any of these 
conditions post-dated his active duty.  His claims for 
vertigo and bronchitis must be denied because there is not 
even an indication of an association between bronchitis and 
vertigo diagnosed since he filed his claims and the 
bronchitis he suffered from during service or the vertigo he 
experienced during service which was attributed to his 
influenza.  His claim for service connection for chest pains 
must be denied because there is no evidence that chest pains 
during service were related to any disease that he has 
suffered post service.  The Veteran has not asserted 
continuity of symptomatology, nor is there any evidence of 
continuity of symptomatology with regard to any of these 
claimed conditions.  

Service treatment records show that the Veteran complained of 
blurry vision and was diagnosed with esophoria in March and 
August 1964; nosebleeds due to dry nasal mucosa in March 
1958; cough and chest pain diagnosed as acute bronchitis in 
December 1957; headache, low back pains and vertigo, 
diagnosed as influenza in October 1957; low back pain and 
chest pain diagnosed as acute bronchitis and pleuritis in 
April 1962; cold, cough and "foreign object in rt eye" in 
November 1964; the foreign object in the eye treated with an 
eyewash and the cold, cough diagnosed as pharyngitis or an 
upper respiratory infection.  

Reports of medical examination in August 1964 and again in 
November 1964 (at separation from active duty) document 
normal clinical evaluations of the Veteran's nose, sinuses, 
mouth and throat, eyes, lungs and chest, and heart.  As to 
his vision it was noted that he had a refractive vision error 
of the right eye which had been corrected from 20/30 vision 
on the right to 20/25 vision on the right.  

The reports of medical examination in August and November 
1964 are evidence that the Veteran's low back pain, vertigo, 
influenza, bronchitis, cold and cough, or any residuals of 
the foreign object of his eye were not still present at the 
time he was separated from active service.  This is therefore 
evidence against the Veteran's claims for service connection 
for disabilities manifested by these symptoms, or the 
conditions themselves, because it tends to show that he had 
no disability connected with these symptoms.  

The earliest post service medical evidence submitted by the 
Veteran is from 1998, more than three decades after 
separation from active service.  None of the evidence 
submitted by the Veteran provides any indication that any of 
these claimed disabilities or conditions, or disabilities 
manifested by any of the claimed symptoms, are etiologically 
related to the Veteran's service.  Nor does the Veteran 
provide any evidence or even argument going to a showing that 
he has had continuous symptoms of any current disability 
since service.  

Evidence submitted by the Veteran on September 21, 2005 
(referred to above in the discussion regarding his claims for 
service connection for hypertension) which included his 
reference to herbicide exposure, was a medical certificate, 
signed by "F.D.dC." M.D. stating that the Veteran had 
mature senile cataracts of both eyes, had undergone right 
cataract surgery in 1998, left eye cataract surgery in 2002, 
and capsulotomy of the right eye in 2002; a note on a 
prescription pad sheet of "J.M.C.E." M.D. dated in August 
2005, and providing that the Veteran had been under her care 
for swelling of his right foot since 2005 and that the 
impression was osteoarthritis and concomitant hypertension; 
and a report of chest x-ray from February 1998 in which 
"H.D.E." M.D. provided no impression but reported findings 
of a normal size heart, infiltrates of the right upper lung 
with Koch's activity, an atherosclerotic aorta, and that the 
left hemidiaghragm was obscured and may be technical to rule 
out pneumonia, and that osseous structures were unremarkable.  

Also of record is a clinical abstract dated in October 2007 
and signed by "E.D.A.", M.D. provides that the Veteran had 
dizziness and a headache that started two weeks earlier.  The 
physician diagnosed the Veteran with gouty arthritis 

None of this evidence shows that the Veteran has had 
influenza, residuals of a foreign object in his right eye, 
bronchitis, or a low back disability at any time since he 
filed his claims.  None of this evidence provides any 
indication of an association between any of his reported 
symptoms and any symptom, disease, or injury shown during 
service.  

In the VA FORM 10-9009 (also referred to in the discussion 
above regarding service connection for hypertension) the 
Veteran listed chest pain, acute bronchitis, vertigo, 
arthritis, influenza, and lower back pain.  Of note is that 
none of the mentioned diseases are subject to presumptive 
service connection based on exposure to herbicides during 
service.  Nor is there any evidence of record established 
direct causation due to such exposure.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Of record is a November 2007 statement on a prescription form 
of "M.R.S.", M.D. in which this physician certified that 
the she had treated the Veteran for degenerative bronchitis 
and benign postural positional vertigo in December 2006.  A 
similar form lists diseases or conditions that the Veteran 
was treated for from 1957 to 1964, as shown in his service 
treatment records.  Also on this form are listed that the 
Veteran had consultations in 2005 and/or 2006 or arthritis 
and benign positional vertigo.  There is no stated 
relationship between the 2005 - 2006 conditions and the 1957-
1964 conditions.  This is not evidence of a nexus between 
conditions at these two periods of time but only a list of 
the conditions treated or for which consultation occurred 
during the two periods of time.  

The Board recognizes that a certification signed by 
"E.M.E.", M.D. shows that the Veteran was examined or 
treated for benign positional vertigo in July 2006.  There is 
however no evidence that this benign positional vertigo was 
in any way related to the vertigo that he complained of some 
49 years earlier in 1957.  Moreover the evidence from service 
shows that his vertigo was one of several symptoms which were 
diagnosed as influenza, there is only one mention of this 
symptom during service, and the 1964 reports of medical 
examination showed normal clinical evaluations for all 
symptoms (other than scars of his skin and corrected vision).  
This is evidence against a finding that his influenza related 
vertigo from 1957 is related to the benign positional vertigo 
for which he was examined or treated in July 2006.  

The Board has considered the September 2005 medical 
certificate from "F.D.dC.", M.D. which documents only that 
the Veteran had senile mature cataracts as recently as 2002.  
This is not evidence that he had cataracts during his active 
service.  Nor is this evidence that he has suffered from 
esophoria at any time since he filed his claim.  

There is no evidence that the Veteran has had nosebleeds 
since he filed his claim.  The number of claims the Veteran 
has filed and the fact that he gives little reasons for his 
claims for so many disabilities so many years after service 
only provides factual evidence against this case a whole.  
Simply stated, he seems to be filing claims haphazardly, with 
no reference to when the disability in question actually 
began in service, why the disability is related to service 
many years ago, or the problems he currently has with the 
alleged disability at this time, undermining his 
creditability with the Board. 

Because it is not shown that the Veteran has suffered from 
nosebleeds, a low back disability, influenza (including with 
headaches), esopheria, or residuals of a foreign object of 
the eye, at any time since he filed his claims for service 
connection for these disabilities, the appeal as to these 
issues must be denied.  As the evidence fails to establish 
that any bronchitis suffered since he filed his claims had 
its onset during his active service, or is etiologically 
related to his active service, or that any chest pain or 
vertigo which he has had since he filed his claims is related 
to any condition which had onset during his active service, 
his appeal as to these issues must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the bulk of the VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in July 2005, March 2006, 
and in March 2007.

The July 2005 letter informed the Veteran as to the evidence 
needed to substantiate his claim for service connection for 
bronchitis and of his and VA's respective duties in obtaining 
evidence and was provided prior to the initial adjudication 
of his claim for service connection for bronchitis by the RO.  
The March 2006 letter informed the Veteran as to how VA 
assigns disability ratings and effective dates in the event 
that service connection is established.  Although the March 
2006 letter was not sent prior to the initial adjudication by 
the RO, because service connection has not been established 
for bronchitis, no effective date or disability rating will 
be assigned.  Hence, the defect in timing of the notice as to 
these downstream elements cannot result in prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In that July 2005 letter the RO acknowledge that the Veteran 
had filed a claim for service connection for chest pain.  The 
RO explained to the Veteran that chest pain is a 
manifestation for a disease process and not a disability in 
and of itself.  The RO asked the Veteran to clarify the 
disability with which the reported chest pain was associated 
and provide evidence showing that he had the disability.  
This paragraph also directed the Veteran to an enclosed sheet 
which explained that the evidence must show that an injury or 
disease occurred in service, that he had a current 
disability, and that there was a relationship between the 
inservice disease or injury and the current disability.  

The July 2005 letter and the March 2006 letter provide the 
Veteran with the notice required by the VCAA with regard to 
his claims for service connection for bronchitis and chest 
pain.  

The March 2007 letter informed the Veteran of what evidence 
was required to substantiate the claims for service 
connection for influenza, headache, low back pain, vertigo, 
nosebleed, and esophoria, of his and VA's respective duties 
for obtaining evidence, and how VA assigns disability ratings 
and effective dates in the event that service connection is 
established.  That letter was provided prior to the initial 
adjudication of the claims by the RO.  

In the March 2007 letter, the RO informed the Veteran that 
service connection had previously been denied for right 
shoulder pain, a right scapular condition and hypertension.  
He was told that service connection for right shoulder pain 
and a right scapular condition was denied because the Veteran 
did not submit evidence of a current disability.  He was told 
that service connection for hypertension was previously 
denied because there was no showing of onset of these 
conditions during service or manifesting within the one year 
presumptive period.  This letter also informed the Veteran of 
the definition of new and material evidence and that new and 
material evidence must be submitted in order to reopen these 
claims.  

Additionally, the RO informed the Veteran in the March 2007 
letter as follows:  

You also claimed service connection for 
cough, cold and foreign object in right 
eye which are only manifestations of a 
disease process and not ratable 
disabilities for VA purposes.  Please 
clarify for us what the particular 
disability you are claiming service 
connection for and provide medical 
evidence to show a conclusive diagnosis 
of any condition for which this 
manifestation can be related to.  

The Board agrees that the Veteran's report of cold and a 
cough is merely the report of a symptom and it is common 
knowledge that persons with influenza and/or bronchitis have 
a cough.  Thus, notice with regard to those claimed 
disabilities included notice applicable to a cough.  

The Veteran's claim for service connection for residuals of a 
foreign object in the right eye arrived at the RO without any 
assertion on the Veteran's part that he had any disability.  
In 2005, the Veteran requested a copy of his service 
treatment records and the RO provided that copy in June 2005.  
The Veteran's list which he submitted in February 2007 is 
merely a catalog of every symptom for which he sought medical 
treatment for during service.  He listed "11-16-64  Cold, 
cough and soregin (sic) object in the right eye US Naval 
Station Dispensary Navy #3002 FPO San Fransicso, California 
SD1 US Navy."  Associated with the service treatment records 
is a note dated Nov 16, 1964 with a stamped "U.S. Naval 
Station Dispensary Navy #3002 FPO San Fransicso, California 
96 [illegible] Cold, cough, "foreign object in rt eye".  
Eye wash [with] Boric Acid - [illegible] relieved.  P - 
pharyngitis - URI [upper respiratory infection]."  There is 
no assertion that the Veteran had any disability of his right 
eye at any time after November 1964.  

As to service connection residuals of a foreign object in the 
right eye, the Board notes that the Veteran has been informed 
of the reasons why service connection was denied and a 
reasonable person would know from that information, as well 
as other information of record what was needed to 
substantiate the claim and understand that VA would assist 
him in obtaining evidence to substantiate the claim just as 
it would for his other claims for service connection.  He was 
told in the January 2008 rating decision and again in the 
October 2008 statement of the case that his claims were 
denied because there was no evidence that there was any 
disability or residuals of his common cold during service or 
from once having a foreign object in his eye during service.  
The Veteran has been given general notice as to the 
requirements to establish service connection, which included 
notice of the necessity of showing a current disability and a 
nexus.  Taken with the information in the decision and the 
statement of the case a reasonable person would understand 
that there has to be evidence of more than the occurrence of 
a common cold during service and that he once had a foreign 
object in his eye during service.  

For these reasons, the Board finds that the Veteran has not 
been prejudiced by any lack on VA's part in specifically 
telling him in a separate letter that the evidence required 
for establishing service connection for residuals of a 
foreign object must show a current disability and a nexus 
between the current disability and service, as with a claim 
for service connection (other than based on presumptions) for 
any other disability.  All other notice required by the VCAA 
was provided by the March 2007 letter with regard to the 
issues of service connection (including reopening of claims) 
for right shoulder disability, right scapula disability, 
hypertension, influenza with headaches, a low back 
disability, vertigo, and residuals of a foreign object in the 
right eye.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA the Veteran's 
service treatment records and the Veteran has submitted 
numerous items of evidence from private practitioners, 
including from "M.R.S.", M.D.; "E.D.A.", M.D.; Clinica 
Antipola; "E.M.E.", M.D.; "L.E.F.", M.D., "N.D.F.", 
M.D.; "F.D.dC.", M.D.; "J.M.C.E.", M.D.; "H.D.E.", M.D.; 
"R.C.A.", M.D.; and "J.M.C.S.", M.D.  

A medical examination was not afforded the Veteran in this 
case.  As to the claims to reopen previously denied claims 
for service connection for hypertension and right shoulder 
and scapula disabilities, the claims were not reopened and VA 
thus has no duty to provide medical examinations.  
38 U.S.C.A. § 38 C.F.R. § 3.159(c)(4)(iii).  The evidence 
does not establish that the Veteran has residuals of a 
foreign object in the eye, a low back disability, influenza 
with headaches, nosebleed, or esophoria at any time during 
the pendency of his claim and appeal so VA has no duty to 
provide an examination with regard to service connection for 
these claimed disabilities.  

There is no indication of an association between the 
Veteran's currently diagnosed benign vertigo and his symptom 
of vertigo which the Veteran reported during service and was 
at that time attributed to his influenza.  There is no 
indication of any association between any currently shown 
disability and the Veteran's report of chest pain during 
service.  There is no indication of an association between 
the bronchitis diagnosed during service and the bronchitis 
diagnosed since the Veteran filed his claim.  Finally, there 
is no evidence that the Veteran has had cataracts at any time 
since he filed his claim or that the cataracts that he was 
diagnosed as suffering from in 1998 and 2002 were present 
during his active service.  For these reasons VA has no duty 
to provide the Veteran with an examination with regard to any 
of these respective claims.  

The Board has not neglected to examine statements which the 
Veteran submitted inquiring as to diseases subject to 
presumptive service connection based on exposure to ionizing 
radiation.  In April 2007, the RO received a writing in which 
the Veteran stated as follows:  "[t]his letter constitutes a 
support to my claim for service connection because the 
records show that I had participated in the 1962 Nuclear test 
in the Pacific in Johnson Island boarded in USS O'Bannon (DD 
450).  Therefore, I am claiming service connection as 
Ionizing Radiation related diseases.  Please furnish me 
diseases caused by Ionizing radiation."  The RO responded to 
this with an April 2007 letter in which it informed the 
Veteran of the diseases for which VA has determined that 
service connation may be granted based on exposure to 
ionizing radiation.  

In May 2007, the RO received a writing in which the Veteran 
requested a "VA OPC (outpatient clinic) examination to 
determine the specific diseases caused by Ionizing 
Radiation."  VA has no duty to provide the Veteran with an 
examination to determine if he has a disease to which 
presumptive service connection would apply where, as in this 
case, there is no evidence, or even an assertion, of any such 
disease.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Claims for service connection for hypertension, a right 
shoulder disability, and a left shoulder disability are not 
reopened.  

Service connection is denied for bronchitis, influenza with 
headaches, chest pain, a low back disability, vertigo, 
esophoria, nosebleed, and residual of a foreign object in the 
right eye.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


